                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


COMMETIC MUELLER,

                           Plaintiff,

             v.                                        Case No. 19-CV-1091

ANDREW M. SAUL,
Commissioner of the Social Security Administration,

                           Defendant.


                             DECISION AND ORDER


1. Introduction

      Plaintiff Commetic Mueller alleges she has been disabled since June 5, 2015 (Tr.

13) and therefore seeks a period of disability and disability insurance benefits. After her

application was denied initially (Tr. 67-86, 112-28) and upon reconsideration (Tr. 87-108,

129-47), a hearing was held before an administrative law judge (ALJ) on April 10, 2018

(Tr. 41-64). On May 29, 2018, the ALJ issued a written decision concluding that Mueller

was not disabled. (Tr. 13-31.) After the Appeals Council denied Mueller’s request for

review on July 16, 2019 (Tr. 1-4) she filed this action (ECF No. 1). All parties have




        Case 2:19-cv-01091-WED Filed 07/20/20 Page 1 of 17 Document 20
consented to the full jurisdiction of a magistrate judge (ECF Nos. 9, 10) and this matter is

ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ determines whether

the claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The

ALJ found that Mueller “has not engaged in substantial gainful activity since June 5, 2015,

the alleged onset date[.]” (Tr. 15.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Mueller has the following severe

impairments: “Crohn’s disease with small fiber polyneuropathy, mild degenerative joint

disease of the right hip with suspected anterior labral tear and impingement, history of

non-epileptic pseudoseizures, major depressive disorder, anxiety disorder, attention

deficit disorder, and post-traumatic stress disorder[.]” (Tr. 15.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20



                                       2
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 2 of 17 Document 20
C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If the impairment or impairments meets or

medically equals the criteria of a listing and also meets the twelve-month durational

requirement, 20 C.F.R. § 404.1509, the claimant is disabled. 20 C.F.R. § 404.1520(d). If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. 20 C.F.R. § 404.1520(e).

The ALJ found that Mueller “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments

in 20 CFR Part 404, Subpart P, Appendix 1[.]” (Tr. 17.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. § 404.1545(a)(1). In making the RFC finding the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R.

§ 404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Mueller has the RFC

       to perform light work as defined in 20 CFR 404.1567(b) except [Mueller] can
       only occasionally perform tasks requiring feeling with the bilateral upper
       extremities. She cannot work around hazards, such as unprotected heights
       or moving machinery. [Mueller] would require ready access to a restroom.
       In addition she can (on a sustained basis) understand, remember, and carry
       out simple instructions, but should not work at a production rate or pace.
       [Mueller] can use judgment in making simple work-related decisions,
       respond appropriately to supervision, coworkers, and usual work
       situations in work environments and when performing tasks requiring only
       occasional and superficial interactions with the public and coworkers, as


                                       3
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 3 of 17 Document 20
       well as occasional interactions with supervisors. [Mueller] can deal with
       changes in a routine work setting, as long as they are infrequent (one to two
       times per week) and introduced gradually.

(Tr. 20.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. The ALJ concluded that Mueller “has no past

relevant work[.]” (Tr. 30.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). At this step, the ALJ

concluded that “there are jobs that exist in significant numbers in the national economy

that [Mueller] can perform[.]” (Tr. 30.) In reaching that conclusion, the ALJ relied on

testimony from a vocational expert (VE), who testified that a hypothetical individual of

Mueller’s RFC, age, education, and work experience could perform the requirements of

packer, mail clerk, and office clerk. (Id.) After finding Mueller could perform work in the

national economy, the ALJ concluded that she was not disabled. (Tr. 31.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.



                                           4
            Case 2:19-cv-01091-WED Filed 07/20/20 Page 4 of 17 Document 20
§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

4. Analysis

       Mueller argues that the ALJ erred (1) by not accounting in the RFC for her need

for unscheduled work breaks; (2) in evaluating her statements regarding the limiting

effects and intensity of her symptoms; and (3) by giving “little” or “minimal” weight to

the opinions of her treating medical providers. (ECF No. 13 at 8.)

   4.1. Unscheduled Work Breaks in the RFC

       Mueller argues that the ALJ erred by not including in the RFC a limitation

supported by the record—namely, her need to take unscheduled work breaks. (ECF No.

13 at 9-12.)




                                       5
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 5 of 17 Document 20
       “As a general rule, both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the medical

record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014).

       Mueller argues that, because of her “bathroom urgency, frequency, and

incontinence,” she will require more unscheduled breaks than normally allowed during

an eight-hour workday. (ECF No. 13 at 12.) She argues that the following evidence from

the record supports this limitation:

       •   In May 2014, Dr. Mazumdar notes ten bloody diarrhea stools per day[;]
       •   Episodes of bloody diarrhea and abdominal cramping/constant and
           severe abdominal pain continues to be documented throughout 2014[;]
       •   In May 2015, Dr. Perera notes Mueller is having twenty to thirty loose
           bowel movements per day with associated urgency, incontinence, and
           abdominal pain[;]
       •   Despite Remicade treatments, mid-2015 treatment notes indicate
           approximately seven bowel movements per day with continuing
           urgency and incontinence[;]
       •   In November 2105, Dr. Perera notes that Mueller is having five to six
           bowel movements per day with fecal incontinence, which occurs
           without warning[;]
       •   About a week later, Mueller again presents to urgent care with
           abdominal pain, vomiting, and diarrhea (too many episodes to count);
           as well as incontinence[;]
       •   December 2015 treatment notes indicate continued fecal incontinence
           with nine to eleven bowel movements per day[;]
       •   Mid-2016 treatment notes indicate difficulty functioning, easy fatigue,
           and continued abdominal pain, frequent bowel movements with
           associated urgency, and nausea/vomiting despite medication
           adjustments and changes[;]
       •   September 2016: five to six episodes of diarrhea with mucus … has
           urgency and incontinence once per week[;]
       •   November 2016: five bowel movements per day; incontinence once per
           week[;]



                                       6
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 6 of 17 Document 20
      •   February 2017: persistent diarrhea; four to five bowel movements per
          day; incontinence once per week; still with urgency[;]
      •   March 2017: over ten bowel movements per day, liquid and more
          mucous [sic] towards end of day; incontinence twice per week; urgency
          noted[;]
      •   May 2017: more than one to three bowel movements per day[;]
      •   May 2017: twelve bowel movements per day[;]
      •   October 2017: having six to eight bowel movements per day; urgency;
          had incontinence at work two days ago[;]
      •   December 2017: six bowel movements per day, incontinence once every
          two days, urgency[.]

(ECF No. 13 at 10-11 (internal citations omitted).) Mueller argues that, even though the

RFC assessment includes a limitation for ready access to a restroom, the ALJ did not

include a limitation that would allow her to take “bathroom breaks beyond what could

be accommodated by regularly-scheduled breaks.” (ECF No. 13 at 12.) And she argues

that this omission is critical because of the VE’s testimony that a single unscheduled work

break would preclude her from performing the jobs noted at step five. (Id.)

      In response the Commissioner does not explicitly address this issue. Instead, the

Commissioner argues that, “in light of the ALJ’s reasonable weighing of [Mueller’s]

subjective complaints and the opinion evidence, substantial evidence supports the ALJ’s

RFC finding.… [Mueller] can hardly blame the ALJ for ensuring that [she] had ready

access to a restroom while working.” (ECF No. 18 at 15.)

      During the hearing the ALJ first asked the VE about a hypothetical individual who

“would require access to a restroom and would need to take one unscheduled bathroom

break per day in addition to normally scheduled breaks and the bathroom break would



                                       7
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 7 of 17 Document 20
last approximately five minutes.” (Tr. 61.) In response the VE stated “that the additional

break on an unscheduled basis in additional [sic] to the other breaks would classify any

work that she did as accommodated,” so no jobs “in the competitive, unskilled market”

would be available. (Tr. 61-62.) When the ALJ removed the accommodation for

unscheduled breaks, the VE found three jobs that would be available. (Tr. 62.)

      Ready access to a bathroom refers to “proximity to a bathroom,” Brueggen v.

Barnhart, No. 06-C-0154-C, 2006 WL 5999614, at *1, 6 (W.D. Wis. Dec. 15, 2006), whereas

a need to take a break to go to the bathroom means that an individual will “be away from

her work station,” id. at *6. See Van Meter v. Astrue, No. 09 C 3013, 2010 WL 5232931, at

*5 (N.D. Ill. Dec. 16, 2010) (“The ALJ asked the VE to consider an individual who also

needs ready access to a bathroom, such that he would ‘probably have to be indoors.’”);

Rajski v. Colvin, No. 3:14-CV-1477-TLS, 2015 WL 5730102, at *4 (N.D. Ind. Sept. 30, 2015)

(“defin[ing] ready access to bathrooms as being able to reach the bathroom within three

minutes”). Given the distinction, providing an accommodation of “ready access to a

restroom” does not accommodate an individual who must frequently stop working —

take one or more unscheduled breaks — in order to use the restroom.

      The court agrees with Mueller that it was error for the ALJ to omit from the RFC

assessment her need to take unscheduled bathroom breaks. Accordingly, on remand the

ALJ should make a finding as to whether Mueller requires at least one unscheduled work

break each day to use the restroom and, if so, either include in the RFC assessment her



                                      8
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 8 of 17 Document 20
need for such a break or provide a good reason supported by substantial evidence for

omitting such a limitation.

   4.2. Credibility Determination

       In making his RFC determination the ALJ must engage in a two-step process to

evaluate a claimant’s symptoms. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304, at *3. “Second, once an underlying physical or mental impairment(s)

that could reasonably be expected to produce the individual’s symptoms is established,

[the ALJ] evaluate[s] the intensity and persistence of those symptoms to determine the

extent to which the symptoms limit an individual’s ability to perform work-related

activities.…” Id. The ALJ’s evaluation of a claimant’s symptoms is entitled to “special

deference” and will not be overturned unless it is “patently wrong.” Summers, 864 F.3d

at 528 (citing Eichstadt v. Astrue, 534 F.3d 663, 667-68 (7th Cir. 2008)).

       “An ALJ should consider elements such as objective medical evidence of the

claimant’s impairments, the daily activities, allegations of pain and other aggravating

factors, ‘functional limitations,’ and treatment (including medication).” Prochaska v.

Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (citing Scheck v. Barnhart, 357 F.3d 697, 703 (7th

Cir. 2004); Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir. 2004)). “[A]n ALJ need not mention

every piece of evidence, so long he builds a logical bridge from the evidence to his



                                       9
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 9 of 17 Document 20
conclusion.” Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010) (citing Getch v. Astrue, 539

F.3d 473, 480 (7th Cir. 2008)); see SSR 16-3p, 2017 WL 5180304, at *10 (“The determination

or decision must contain specific reasons for the weight given to the individual’s

symptoms, be consistent with and supported by the evidence, and be clearly articulated

so the individual and any subsequent reviewer can assess how the adjudicator evaluated

the individual’s symptoms.”).

       The ALJ found Mueller’s statements concerning the intensity, persistence, and

limiting effects of her conditions to be inconsistent with other evidence in the record. (Tr.

21.) The ALJ then summarized examination findings from June 2016 through January

2018 (Tr. 21-23) and concluded,

       In sum, despite the impairments of Crohn’s disease with small fiber
       polyneuropathy, mild degenerative joint disease of the right hip with
       suspected anterior labral tear and impingement, and history of non-
       epileptic pseudoseizures, the medical evidence of record does not support
       the notion that these impairments and symptoms would preclude [Mueller]
       from engaging in light work, as articulated by the above residual functional
       capacity. The undersigned also considered [Mueller’s] allegations with
       regard to side effects from her medications and incorporated limitations
       resulting from those side effects into the above residual functional capacity
       assessment, to the extent the allegations were supported by the medical
       evidence of record.

(Tr. 24 (internal citations omitted).) The ALJ also considered her activities of daily living

and found that “[Mueller] has described daily activities that are not limited to the extent

one would expect given the complaints of disabling symptoms and limitations.” (Tr. 27.)




                                      10
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 10 of 17 Document 20
        Mueller argues that the ALJ cherry picked the record, and that her Crohn’s disease

symptoms, like urgency and frequency of bathroom visits, are not likely to appear during

a short doctor’s visit, so “the ALJ’s general reliance on [her] being neurologically intact

with a normal heart rate does little to support his conclusion ….” (ECF No. 13 at 13.) She

again provides an extensive list of evidence that the ALJ did not cite that is inconsistent

with the ALJ’s conclusion about the limiting effects of her Crohn’s disease. (Id. at 13-16.)

Mueller also argues that the ALJ misconstrues her activities of daily living by citing

documents that contain evidence of impairments, including frequent bathroom visits,

struggles with focus, completing chores at a slow pace because she needs to take breaks,

and daily two-hour naps. (Id. at 17.) And even though she worked as a dog handler in the

past, the ALJ does not discuss the extensive performance issues noted by her employer.

(Id.)

        In response the Commissioner argues that “the ALJ reasonably determined that a

medical provider would have observed [Mueller] in some distress if she had accurately

testified about needing to the use the restroom 10 times a day, 5 times a week.” (ECF No.

18 at 7.) And the Commissioner argues that the ALJ explained and cited medical evidence

that was inconsistent with Mueller’s purported need to use the restroom with such

frequency. (Id. at 7-8.) In terms of her activities of daily living, the Commissioner argues

that they “reasonably conflict[]” with Mueller’s claim that she needed to frequently use

the restroom. (Id. at 8.) And the ALJ did not cherry pick the record but rather discussed



                                       11
        Case 2:19-cv-01091-WED Filed 07/20/20 Page 11 of 17 Document 20
only the most pertinent evidence. (Id. at 8-9.) Finally, Mueller never explained how a poor

performance evaluation at her dog handler position corresponded to a disability. (Id. at

10.)

       Although Mueller has pointed to evidence that supports her claims, the ALJ’s

credibility determination was not “patently wrong.” The ALJ went through examination

findings from August 2015 through January 2018 and described findings at each exam.

Though most of the descriptions focus on “normal” examination findings, the ALJ did

mention findings that may support Mueller’s claim as to the limiting effects of her

impairments, such as that “a November 2015 colonoscopy showed active duodenitis,

chronic active ileitis, and chronic active right-sided colitis” (but treated) (Tr. 22), “a

January 2017 colonoscopy showed generally normal findings, with mild ileitis and an

anal fissure” (Tr. 23), and “pain and decreased [right hip] strength with resisted hip

flexion and abduction” (id.). As noted above, the ALJ stated that he also considered side

effects from Mueller’s medications and her activities of daily living. And the ALJ talked

with Mueller at the hearing about her restroom use, incontinence, and side effects from

her medication. (Tr. 54-55.) Given the ALJ’s consideration of all of this evidence, it cannot

be said that the ALJ’s credibility determination was “patently wrong.” See Prochaska, 454

F.3d at 738.

       Mueller argues that the ALJ’s credibility determination was significant because she

had testified about needing a minimum of one unscheduled work break. (ECF No. 13 at



                                      12
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 12 of 17 Document 20
18.) The court has already found that the ALJ is to make a specific finding about this on

remand. If the ALJ finds that Mueller does require such a break, the ALJ is to include the

limitation in the RFC or provide a good reason for not doing so. As such, the ALJ’s

credibility determination does not warrant remand.

   4.3. Opinion Evidence

       Finally, Mueller argues that the ALJ erred by assigning only “little” or “minimal”

weight to the opinions of her treating providers. (ECF No. 13 at 18-23.) She specifically

argues that the ALJ should have given more weight to the opinions of Dr. Malini Mehta,

Dr. Lilani Perera, and Nurse Practitioner Basil Maduka. (Id.)

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v.

Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give a treating physician’s

opinion controlling weight, the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the

physician’s opinion” to determine how much weight to give the opinion. Moss v. Astrue,

555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(d)(2); Bauer v. Astrue, 532 F.3d

606, (7th Cir. 2008); Books v. Chater, 91 F.3d 972, 979 (7th Cir. 1996)).



                                      13
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 13 of 17 Document 20
       While “[a]n ALJ must offer good reasons for discounting a treating physician’s

opinion,” Campbell, 627 F.3d at 306 (internal quotations and citation omitted), courts will

uphold “all but the most patently erroneous reasons for discounting a treating

physician’s assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015) (quoting Luster

v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010)). And, generally, “more weight [is given]

to the medical opinion of a specialist about medical issues related to his or her area of

specialty than to the medical opinion of a source who is not a specialist.” 20 C.F.R.

§ 404.1527(c)(5).

       The ALJ gave little weight to the opinions of Mueller’s primary care physician, Dr.

Mehta, and Dr. Perera, her gastrointestinal specialist, explaining:

       The undersigned also assigns little weight to the opinions of Drs. Malini
       Mehta and Lilani Perna [sic]. In March 2016, Dr. Mehta assessed [Mueller’s]
       physical capacity. She opined that [Mueller] is significant [sic] limited in a
       variety of work-related physical activities. Dr. Mehta also found that
       [Mueller] would miss two workdays per month, due to her impairments
       and resulting symptoms.

       In May 2015, Dr. Perna [sic] evaluated [Mueller’s] physical capacity,
       concerning her Crohn’s disease. She opined that [Mueller] is significantly
       limited in a variety of work-related physical activities. Dr. Perna [sic] also
       concluded that [Mueller] is likely to be absent from work four days per
       month. Despite their treating statuses, the undersigned finds that Drs.
       Mehta’s and Perna’s [sic] opinions are inconsistent with the record as a
       whole.

       As discussed above, examination findings reveal that [Mueller] was
       consistently observed as well developed, well nourished, and not in acute
       distress. She also steadfastly exhibited a heart with a normal rate and
       regular rhythm, with no murmurs, gallops, or rubs, no respiratory distress,
       with normal breath sounds, no rales or wheezing, no abdominal


                                      14
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 14 of 17 Document 20
       hepatosplenomegaly, masses, or distention, and normal bowel sounds,
       despite instances of periumbilical tenderness and objective medical
       evidence demonstrated signs of Crohn’s disease. Moreover, [Mueller] often
       showed full muscle strength and normal musculoskeletal range of motion.
       As a result, Drs. Mehta’s and Perna’s [sic] opinions contrast sharply with
       and are without substantial support from the other evidence of record,
       which render them less persuasive. Thus, the undersigned concludes that
       the opinions of Drs. Mehta and Perna [sic] merit little weight.

(Tr. 25 (internal citations omitted).) Mueller argues that the ALJ erred by focusing on her

normal examination findings and that “he grossly misconstrues and cherry-picks the

Record.” (ECF No. 13 at 20.)

       Mueller also argues that the ALJ improperly discounted the opinion of Basil

Maduka, D.N.P., who made findings related to her affective disorders. (ECF No. 13 at 20-

23.) Although a nurse practitioner is not an “acceptable medical source,” the factors in 20

C.F.R. § 404.1527(c) are also used to evaluate the opinions from non-acceptable medical

sources. 20 C.F.R. § 404.1527(f)(1); see SSR 06-03p. “[E]vidence from ‘other sources’ …

must be considered because such evidence can establish the severity of an impairment

and its effects on the claimant’s ability to function.” Pfeiffer v. Astrue, 576 F. Supp. 2d 956,

963 (W.D. Wis. 2008) (citing 20 C.F.R. §§ 404.1513(d), 416.913(d); SSR 06-03p).

       In January 2018 Maduka filled out a form entitled, “Mental Impairment Medical

Source Statement.” (Tr. 1373-77.) The ALJ described his findings and discounted the

opinion, explaining:

       [Mr. Maduka] opined that [Mueller] is significantly limited in a variety of
       work-related mental activities. Mr. Maduka also found that [Mueller]
       would need four to five unscheduled breaks per workday and miss more


                                      15
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 15 of 17 Document 20
       than four workdays per month, due to her impairments and resulting
       symptoms. Moreover, he concluded that [Mueller] would be off task more
       than 30 percent of the workday, need an unusual level of supervision more
       than three times per workday, and would only efficiently perform full-time
       work on a sustained basis less than 50 percent of the workday. Despite his
       examining status, the undersigned finds that Mr. Maduka’s opinion is
       inconsistent with the record as a whole.

       As discussed above, examination findings reveal that [Mueller] was
       frequently described as casually attired, alert, and fully oriented. She also
       consistently exhibited good eye contact, logical and clear thought processes,
       no delusions or hallucinations, good insight and judgment, intact memory
       and cognition, a neutral and congruent affect, and no suicidal or homicidal
       ideations. As a result, Mr. Maduka’s opinion contrasts sharply with and is
       without substantial support from the other evidence of record, including
       his own observations and [Mueller’s] activities of daily living, which
       rendered it less persuasive. Thus, the undersigned concludes that Mr.
       Maduka’s opinion merits minimal weight.

(Tr. 29 (internal citations omitted).)

       Mueller again provides extensive examples from the record of evidence that the

ALJ failed to cite to and that are inconsistent with his conclusions, including reported

depression, occasional suicidal ideation, anxiety, feelings of hopelessness, and fatigue.

(ECF No. 13 at 21-22.) The ALJ did not address this evidence or explain why he

discounted it.

       The ALJ tended to focus on Mueller’s normal findings at her exams and ignored

findings that suggest a disability. And many of the findings that suggest a disability in

the record may support the opinions of Dr. Mehta, Dr. Perera, and Maduka. “An ALJ has

the obligation to consider all relevant medical evidence and cannot simply cherry-pick

facts that support a finding of non-disability while ignoring evidence that points to a


                                      16
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 16 of 17 Document 20
disability finding.” Denton, 596 F.3d at 425 (citing Myles v. Astrue, 582 F.3d 672, 678 (7th

Cir. 2009)). And in discounting the opinions of her treating providers, the ALJ must

examine the factors listed in the regulations, 20 C.F.R. § 404.1527(c)(2). The ALJ failed to

do so here, ignoring important factors such as the frequency and length of time Dr. Mehta

treated Mueller and the fact that Dr. Perera is a gastrointestinal specialist. Because the

ALJ did not discuss findings that would lend credibility to the opinions of Mueller’s

treating providers, it cannot be said that his conclusion is supported by substantial

evidence.

       Accordingly, on remand the ALJ shall reevaluate the opinions of Dr. Mehta, Dr.

Perera, and Maduka in light of all of the relevant evidence in the record. If the ALJ decides

that Drs. Mehta and Perera’s opinions are not entitled to controlling weight or that

Maduka’s opinion should be discounted, he shall provide good reasons supported by

substantial evidence.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 20th day of July, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                      17
       Case 2:19-cv-01091-WED Filed 07/20/20 Page 17 of 17 Document 20
